On Application for Rehearing. ,
Watkins, J.
This case was tried in the lower court exclusively upon the theory that the taxes and tax inscriptions under consideration had been remitted by the terms of the 186th Article of the Constitution of 1898, and, in the lower court, that theory was sustained, and the tax collector appealed.
That was the only question argued at bar, or in briefs by counsel on either side; and, therefore, it was the only question that could be tried and decided here. *
The present application rests, exclusively, upon the theory thait this court committed an error in not having passed the limits of the judgment appealed from, and the argument presented here, and examined and decided the case upon a question of prescription, resting for its solution upon various tax statutes, of date anterior to the Constitution, while admitting that i-t was the error of counsel in not having called the attention of the court thereto in argument or brief.
We must decline to entertain this view, or, now, investigate the ease upon any such theory.
If this were permissible, there would be, practically, no end of litigation ; there would never be any determination of a case.
Rehearing refused.
Mr. Justice Monroe takes no part, as this case was argued and submitted prior to his appointment to this bench.